 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                           June 11, 2019


John M. Esposito, Esq.
870 Pompton Avenue
Suite 2A
Cedar Grove, NJ 07009
Counsel for Defendant AMAC Logistics, LLC

James Paul Krauzlis, Esq.
Casey & Barnett, LLC
305 Broadway, Suite 1202
New York, NY 10018
Counsel for Plaintiff Continental Casualty Co.


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Continental Casualty Co. v. Radiant Global Logistics, et al.
               Civil Action No. 19-7812 (SDW) (SCM)

Counsel:

        Before this Court is Defendant AMAC Logistics, LLC’s (“AMAC”) Motion to Dismiss
Plaintiff Continental Casualty Co.’s (“Continental” or “Plaintiff”) Complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6). This Court having considered AMAC’s submissions, noting
that Plaintiff did not file papers in opposition, having reached its decision without oral argument
pursuant to Federal Rule of Civil Procedure 78, for the reasons discussed below, grants
Defendant’s motion.


DISCUSSION
       A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       B. Plaintiff’s Complaint Does Not State A Sustainable Claim Against AMAC

        On March 5, 2019 Plaintiff filed suit against Radiant Global Logistics (“Radiant”),
AMAC, GMG Express, Inc. (“GMG”), and A&F Services, Inc. (“A&F”) in a dispute over the
transportation and unloading of six packages from California to New Jersey. (D.E. 1 ¶ 9.)
Specifically, Plaintiff alleges that the shipment was “dropped” during the unloading process at its
destination, sustaining “severe physical damages” which rendered its contents “a total loss and
unrepairable.” (Id. ¶¶ 12-13.) The Complaint raises claims for breach of contract, breach of
bailment, and negligence against all Defendants. (Id. ¶¶ 21-35.)
         The Complaint specifically alleges that Radiant hired AMAC “to arrange for the subject
transportation and AMAC, in turn, subcontracted and hired GMG to perform the contracted for .
. . ‘white gloves’ carriage of the shipment” from California to New Jersey. (Id. ¶ 10.) Radiant
separately hired “A&F to offload and provide ‘white glove’ handling in unloading the subject
shipment at destination in New Jersey.” (Id.) AMAC, therefore, had no role in the unloading
process, which is when Plaintiff alleges the shipment was damaged. As such, Plaintiff has failed
to state a claim upon which relief can be granted against AMAC.


CONCLUSION

    For the reasons set forth above, Defendant AMAC’s Motion to Dismiss (D.E. 9) is
GRANTED. An appropriate order follows.
                                                       ___/s/ Susan D. Wigenton_____
                                                       SUSAN D. WIGENTON, U.S.D.J.


Orig: Clerk
cc:   Parties
      Steven C. Mannion, U.S.M.J.




                                                  2
